Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide support for the limitation that the netting and the nonwoven layer are separate.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In clam 1, it is not clear what is meant by the limitation that the nonwoven and netting are “separate”.  Specifically, the two layers are described as being in contact with each other and embedded in the conforming layer which is a thermoplastic material, so presumably they are at least in some degree bonded together.  The claimed structure is not clear.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22, 25, 27-35, 44, 46 of copending Application No. 14/404,265 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a marking tape including a core layer, and an adhesive layer as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 -8, 11-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Haunschild et al, U.S. Patent No. 5,981,033.



Haunschild teaches a marking tape for application on pavement, 1:9-11, comprising:
 - a core layer 102/110/112, and an adhesive layer 114, 3:4-7, 4:14:25; 
- the adhesive layer 114 is adapted for retaining the marking tape on the pavement, 4:14-28; and 
- the core layer 102/110/112 being formed of a combination of a conforming layer 110 (adhesive) of a thermoplastic material (“thermoplastic polystyrene end block”, 4:39, 44), a marking layer 106 (binder layer) of a cross-linked material (ionically cross-linked EMAA), 3:34-36, and a fibrous layer 112 (scrim), 6:36-39; 
- the conforming layer 110 and the marking layer 106 are contiguous, as seen in Fig. 2 above.
- fibrous layer 112 is partially embedded in the conforming layer 110 on its upper side and partially protrudes from layer 110 on its upper side as well, as in Fig. 2 above  and  4:14-26 for layers 110 and 114 permeating fibrous layer 112. At least some thickness of the fibrous layer 112 has to be embedded into layers 110 and 112 and also protrude from corresponding layers, as seen in Fig. 2, otherwise layers would not be joined and tape would delaminate into separate layers.


Haunschild teaches the fibrous layer 112 (scrim) comprises a netting, 6:36-39.
Haunschild teaches the fibrous layer 112 is partially embedded in the conforming layer 110, Fig. 2 above.
Haunschild teaches the fibrous layer (scrim) comprises a netting and a nonwoven, 6:36-39, and the conforming layer 110 (adhesive) partially arranged in each corrugation of the nonwoven layer 112, Fig. 2 above, therefore adhesive 110 is between the netting and the nonwoven of a layer 112 at least in each corrugation, Fig. 2 above.
Haunschild teaches the thermoplastic material is a styrenic block copolymer (“thermoplastic polystyrene end block”), 4:39-44.
Haunschild teaches the thermoplastic material is a mixture of two thermoplastic materials (“thermoplastic polystyrene end block” and poly(ethylene/butalene), 4:39-44.
Haunschild teaches the thermoplastic material comprises a mixture of two polyolefins (polyisobutylene  and poly(ethylene/butalene), 4:39-43 and 4:45 for combination
Haunschild teaches the cross-linked material is a material containing chemical reactive group (ionically cross-linked EMAA), 3:34-36.
Haunschild teaches the adhesive layer 114 is polyisoprene, 4:38
Haunschild teaches a multiplicity of retroreflective elements 104 (glass microspheres), 3:9, 3:20-25.
Haunschild teaches a generally flat surface, as seen in Fig. 4;  The term “generally” is not defined further in the specification and thus the surface of Haunschild is considered to be generally flat.  
Haunschild teaches a marking tape for application on pavement, 1:9-11, the marking tape comprising:
- a core layer 102/110/112 (upper portion 102, adhesive layer 110 and scrim 112), and an adhesive layer 114, 3:4-7, 4:14:25; 
- the adhesive layer 114 is adapted for retaining the marking tape on the pavement, 4:14-28; and 
- the core layer 102/110/112 being formed of a combination of a conforming layer 110 (adhesive) of a thermoplastic material (“thermoplastic polystyrene end block”, 4:39, 44), a marking layer 106 (binder layer) of a cross-linked material (ionically cross-linked EMAA), 3:34-36, and a netting layer 112 (scrim), 6:36-39; 
- the conforming layer 110 and the marking layer 106 are contiguous, as seen in Fig. 2 above.
- the netting layer 112 is partially embedded in the conforming layer 110, Fig. 2 above.

The  fibrous/netting layer 112 of Haunschild is partially embedded in the conforming layer 110 on its upper side and partially protrudes from layer 110 on its upper side as well, as in Fig. 2 above  and  4:14-26 for layers 110 and 114 permeating fibrous layer 112. At least some thickness of the fibrous layer 112 has to be embedded into layers 110 and 112 and also protrude from corresponding layers, as seen in Fig. 2, otherwise layers would not be joined and tape would delaminate into separate layers.

With regard to the claims as amended, as set forth above, Haunschild teaches that the netting or scrim layer can be reinforced with a nonwoven layer.  For purposes of the art rejection, since the two layers are claimed as being in contact with each other and embedded in .  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haunschild
Haunschild teaches the marking tape has a thickness 525 µm (14:51-52), although in the embodiment without the fibrous layer. It would have been obvious to one ordinary skill in the art at time of the invention to modify the thickness of the marking tape of Haunschild in the first embodiment having fibrous layer to the thickness disclosed in the second embodiment (525 µm), because such thickness is well known in the art to be suitable for making of the marking tapes.
Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Haunschild, with evidence from Lasch, U.S. Patent No. 5,194,113.
With regard to the E modulus is noted that E modulus (interpreted as Young’s modulus) is a natural property of the specific elastic material. Since Haunschild describes substantially same materials and structure of the layers for the marking tape, as claimed, natural property of the certain layers of the tape is presumed to be the same. According to MPEP 2112.01, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.   Additionally, Lash, incorporated by reference in Haunschild, at col. 14, lines 48-57, 
describes a marking tape without fibrous level  having force of less than 44N/cm (4.4 N/mm) applied to 0.525 mm thickness of the tape to achieve 115% deformation.  E modulus is commonly known in the art of engineering as:

    PNG
    media_image1.png
    67
    259
    media_image1.png
    Greyscale

E < (4.4 X100)/ (0.525 X 15) < 56 N/mm2 
The E range of Lasch overlaps with claimed range therefore a prima facie case of obviousness exists, see MPEP 2144.05.I.
Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive. Applicant argues that Haunschild does not disclose a fibrous layer comprising a nonwoven layer and a netting layer and that the netting layer is separate from the nonwoven layer.  
However, as set forth above, Haunschild teaches providing a netting layer and a separate reinforcing nonwoven layer.  See col. 6, lines 18-44.   The netting layer and nonwoven layer are two separate layers in that they are formed separately and then can be bonded together.  Since in the instant claims the two are both in contact and are embedded in and have .  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watt, U.S. Patent No. 4,443,510 discloses a pavement marking tape which is conformable and which includes a bottom scrim layer coated with adhesive.  Watt does not include a separate nonwoven layer.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789